Moore, Chief Justice.
It appears from the record that this suit was brought by the city of Galveston against L. E. Edmonson for the recovery of two hundred and thirty-five dollars and seventy-five cents, the aggregate amount assessed against him as city taxes for the year 1874, on at least three separate lots or parcels of land, and for a capita and hospital tax, with interest thereon at the rate of ten per cent, from the first of November, 1874, until paid. On the trial the court gave a personal judgment against Edmonson for the amount thus claimed, and that the same was a lien upon the three lots or parcels of land assessed as aforesaid, and decreed that the same be sold in satisfaction and discharge of the judgment.
It has been heretofore decided by this court (Clegg v. The State, 42 Tex., 506; The State v. Baker, 49 Tex., 763), in cases involving state taxes, that the lien given by the constitution of 1869 for the taxes assessed against land (art. 12, §§ 19-22) is a charge merely upon each separate tract of land for the taxes assessed thereon. Unless, therefore, there is a distinction between city and state taxes which renders this constitutional restriction applicable to the latter and not to the former, the judgment in this case was unwarranted, and must be reversed.
There is certainly nothing in the language of the constitution from which we can infer that a different or more enlarged lien should be had by towns and cities to secure and enforce the payment of municipal taxes than exists for those assessed in favor of the state.
The constitution in the sections referred to seems to be dealing with the general subject of taxation; and we can see no reason why it is not equally applicable to assessments by counties, cities and towns, as by the state, nor has any been pointed out or attempted to be shown by defendant in error.
No statute or ordinance has been cited, giving the city ten per cent, per annum interest upon the amount assessed against *162Edmonson from the time his tax was due until he pays it. In the absence of such authority, the judgment in this particular was also clearly erroneous.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered March 23, 1880.]